Mr. Justice Sheldon delivered the opinion of the Court: This was a bill in equity, brought by appellees, against appellant, before the time for redemption had expired, to set aside certain tax sales, because certain of the city taxes of the city of Chicago, included in the judgments for the sales, were illegally levied by the city, and under which judgments appellant’s assignor had purchased. A former decree in the case, in favor of appellees, was reversed by this court at the March term, 1882, upon the ground that the terms upon which the decree granted relief were incorrect. (See Gage v. Busse, 102 Ill. 592.) The cause was remanded, and a second decree entered by the Superior Court, which was affirmed by the Appellate Court for the First District, and the present appeal taken. Appellant makes two points against the decree, the first of which is, that the decree is not in conformity with the former opinion of this court in respect of the terms of relief. It was said in that opinion: “The decree ought to have been, that complainants be allowed to redeem from the sale by paying the redemption money allowed by the statute, had the judgment and sale been for the proper amount of taxes, which can be readily ascertained by deducting the erroneous tax from the amount of the judgment. ” By section 210, chapter 120, of the Revised Statutes of 1874, page 892, the right of redemption must be exercised (except in the case of persons under disability) within two years from the date of the sale, and the party redeeming is required to pay the amount for which the land was sold, and a penalty of twenty-five percent for each six months of the two years after the date of the sale, and all taxes paid by the purchaser within two years from the sale, with ten per cent interest thereon. This is “the redemption money allowed by the statute, ” and the decree, after deduction of the illegal taxes, requires the payment of all this, as so provided by the statute, and requires, in addition, the payment of six per cent interest on such redemption money from the expiration of the time of redemption fixed by the statute, and also payment of all taxes paid by appellant after the two years from the sales, with six percent interest thereon. We are unable to see wherein there is want of conformity with the former opinion in this decree. It was payment of “the redemption money allowed by the statute” that was to be paid, and this is decreed. The statute (except in the case of persons under disability). makes no provision for redemption after the expiration of two years from the sale. By section 210, above referred to, minor heirs, idiots, etc., are permitted to redeem after their disability is removed, upon the terms specified in that section, and the payment of ten per cent per annum on double the amount for which the land was sold, from and after the expiration of two years from the date of sale. It is supposed by appellant’s counsel that this was the redemption to which the former opinion referred, and it is claimed that ten per cent interest should have been allowed on double the amount for which the land was sold, from and after the expiration of two years from the date of sale. This is clearly a misapprehension of the language of that opinion. No persons under disability were involved in the ease, the decision was with respect to persons not under disability, and “the redemption money allowed by the statute, ” spoken of, had reference to the redemption money in the ease of persons not under disability. The other point made by appellant is, that the judgment of the county court, under which appellant’s assignor purchased, is conclusive as to the legality of all taxes included therein,—that the judgment is res judicata, and can not be collaterally attacked. The owners of the property did not appear and file objections to the application for judgment in the county'court. The decisions of this court have been such in number, and upon such due consideration, some of them, that a judgment for taxes, where there was no personal appearance, is not conclusive, and is subject to collateral attack, that we must adhere thereto as the settled doctrine of the court. See McLaughlin v. Thompson, 55 Ill. 249; Belleville Nail Co. v. People, 98 id. 399; Gage v. Bailey, 102 id. 11; Stamposki v. Stanley, 109 id. 210; Riverside Co. v. Howell, 113 id. 256. The judgment of the Appellate Court is affirmed. Judgment affirmed.